United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1530
Issued: February 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal from the March 4, 2009 merit decision
of the Office of Workers’ Compensation Programs, which denied an additional schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUE
The issue is whether appellant is entitled to an additional schedule award.
FACTUAL HISTORY
On April 13, 2000 appellant, then a 48-year-old clerk/keyer, sustained an injury in the
performance of duty while picking up heavy letter trays and nonmachinable or manually handled
mail. The Office accepted her claim for left shoulder strain and left shoulder impingement
syndrome. On July 9, 2004 appellant received a schedule award for a 25 percent impairment of

her left upper extremity. That impairment included a 12 percent impairment due to loss of
shoulder motion.1
Dr. Jacob Salomon, a surgeon, evaluated appellant on March 25, 2008. He reported 110
degrees abduction, 20 degrees adduction and 20 degrees external rotation. Dr. Salomon added a
three percent impairment for abduction to a 15 percent impairment for abduction (he meant
adduction) and a 1 percent impairment for external rotation, for a 19 percent total impairment of
the left upper extremity due to loss of shoulder motion.
An Office medical adviser reviewed Dr. Salomon’s findings and determined that the
measurements represented only five percent impairment due to loss of shoulder motion. He
noted that Dr. Salomon offered two percentages for abduction and did not document range of
motion in all planes. The Office therefore referred appellant, together with the medical record
and a statement of accepted facts, to Dr. David H. Trotter, a Board-certified orthopedic surgeon,
for a second-opinion evaluation.
On November 27, 2008 Dr. Trotter reported his findings on physical examination, which
included 140 degrees flexion, 130 degrees abduction, and 70 degrees external and internal
rotation. He noted discrepancies, however, in observed versus unobserved behaviors during the
evaluation, including inconsistencies in her apparent range of motions. Dr. Trotter stated that
appellant’s symptoms and examination findings, along with ancillary test results, did not support
that she had any evidence of active or recurrent or residual left shoulder strain, left shoulder
impingement syndrome, bilateral carpal tunnel syndrome or de Quervain’s tenosynovitis. He
concluded that appellant appeared to have no significant evidence of any abnormal impairment
or permanency.
The Office medical adviser reviewed Dr. Trotter’s findings and reported no evidence to
warrant an additional impairment rating.
In a decision dated March 4, 2009, the Office denied an additional schedule award.
On appeal, appellant argues that bone spurs were discovered in her left shoulder after
surgery, and that her doctor, Dr. Salomon, has found 10 percent impairment due to loss of
shoulder motion.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of

1

On May 17, 2007 appellant received a schedule award for an additional 11 percent impairment of her left upper
extremity due to carpal tunnel syndrome and de Quervain’s tenosynovitis under OWCP File No. xxxxxx502.
2

5 U.S.C. § 8107.

2

permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
ANALYSIS
In his March 25, 2008 report, Dr. Salomon, appellant’s surgeon, reported 110 degrees
abduction, 20 degrees adduction and 20 degrees external rotation. These measurements
represent upper extremity impairments of three percent, one percent and one percent
respectively, or a total upper extremity impairment of five percent due to loss of motion.4 This is
substantially less than the 12 percent impairment for loss of motion found in appellant’s July 9,
2004 schedule award. So Dr. Salomon’s report fails to establish that appellant has any greater
impairment.5
Dr. Trotter, the orthopedic surgeon and second-opinion physician, reported 140 degrees
flexion, 130 degrees abduction, and 70 degrees external and internal rotation. These findings
represent upper extremity impairments of three percent, two percent, zero percent and one
percent respectively, or a total upper extremity impairment of six percent due to loss of motion.6
This is, again, substantially less than the 12 percent impairment for loss of motion found in
appellant’s July 9, 2004 schedule award. Dr. Trotter was of the opinion that these findings were
unreliable due to inconsistencies and that appellant appeared, in fact, to have no significant
evidence of any injury-related residuals or impairment.
The medical evidence, therefore, does not support that appellant has any greater
impairment of her left upper extremity than she did when she received her July 9, 2004 schedule
award. Accordingly, the Board will affirm the Office’s March 4, 2009 decision denying an
additional schedule award.
On appeal, appellant submits an April 8, 2009 report from Dr. Salomon to support that
she has a 10 percent impairment of her left upper extremity due to loss of shoulder motion. The
Board cannot review this new evidence for the first time on appeal. The Board’s jurisdiction is
limited to reviewing the evidence that was in the case record before the Office at the time of the
March 4, 2009 decision.7 The Board will note, however, that the Office based appellant’s July 9,
2004 schedule award on a 12 percent impairment due to loss of shoulder motion. So any
evidence that she now has less than 12 percent impairment due to loss of shoulder motion would
not, by itself, show that she is entitled to an additional schedule award.

3

20 C.F.R. § 10.404.

4

A.M.A., Guides 477 (Figure 16-43), 479 (Figure 16-46).

5

Dr. Salomon misread Figure 16-43, page 477 of the A.M.A. Guides when he reported 15 percent impairment for
adduction.
6

A.M.A., Guides 476 (Figure 16-40), 477 (Figure 16-43), 479 (Figure 16-46).

7

20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that appellant is not entitled to an additional schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

